EXHIBIT 10.03

REGISTRATION RIGHTS AGREEMENT

        THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is made as of the ____
day of April, 2006, by and between Derma Sciences, Inc., a Pennsylvania
corporation with offices located at 214 Carnegie Center, Suite 100, Princeton,
New Jersey, 08540 (“Derma Sciences” or “the Company”) and
_______________________________ (“Purchaser”).

        This Agreement is made pursuant to the Purchase Agreement of even date
herewith between the Company and the Purchaser (the “Purchase Agreement”). In
order to induce the Purchaser to enter into the Purchase Agreement, the Company
has agreed to provide for the benefit of the Purchaser, and any subsequent
holders of Registrable Securities (as defined below), the registration rights
set forth in this Agreement. The execution of this Agreement is a condition to
the closing under the Purchase Agreement.

        The parties hereby agree as follows:

        1.    Definitions. As used in this Agreement, the following capitalized
terms shall have the following meanings:

                 Closing Date: Has the meaning such term is given in the
Purchase Agreement.

                 Common Stock: The shares of common stock, par value $.01 per
share, of the Company.

                 Effective Date: The date that the Resale Registration Statement
is declared effective by the SEC.

                 Exchange Act: The Securities Exchange Act of 1934, as amended
from time to time.

                 Holder: Each beneficial holder from time to time of Registrable
Securities.

                 Indemnified Holder: See Section 6(a).

                 NASD: National Association of Securities Dealers, Inc.

                 Person: An individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

                 Prospectus: The prospectus included in any Registration
Statement, as supplemented by any prospectus supplement and as amended by all
amendments, including post-effective amendments and all material incorporated by
reference in such prospectus.

1

--------------------------------------------------------------------------------


                 Registrable Securities: The Underlying Common Stock; provided
that Underlying Common Stock ceases to be a Registrable Security when it (i) has
been effectively registered under Section 5 of the Securities Act and disposed
of in accordance with any Registration Statement, (ii) has been distributed to
the public pursuant to Rule 144 under the Securities Act (“Rule 144”) (or any
similar provisions then in force) or (iii) is eligible for distribution to the
public by the Holder pursuant to Rule 144(k) (or any similar provisions then in
force).

                 Registration Expenses: See Section 5.

                 Registration Statement: Any registration statement of the
Company which, in accordance with Section 3 hereof, covers any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such Registration Statement.

                 Securities Act: The Securities Act of 1933, as amended from
time to time.

                 SEC: The Securities and Exchange Commission.

                 Underlying Common Stock: The Common Stock comprising the Units
together with the Common Stock issuable upon exercise of the Warrants.

                 Units: The Company’s series H units, each consisting of four
shares of Common Stock, $.01 par value, and one warrant to purchase one share of
Common Stock at a price of $1.00 per whole share.

                 Warrant Agreement: The Warrant Agreement between the Company
and StockTrans, Inc., as warrant agent, governing the issuance and
administration of the Warrants.

                 Warrant Price: Has the meaning such term is given in the
Warrant Agreement.

                 Warrants: The warrants to purchase Common Stock issued pursuant
to the Warrant Agreement and pursuant to the Purchase Agreement.

                 Warrant Shares: The shares of Common Stock issuable upon
exercise of the Warrants.

        2.    Securities Subject to this Agreement. Each Holder from time to
time shall be entitled to the benefits of this Agreement. A Person is deemed to
be a Holder whenever such Person is the beneficial owner of Registrable
Securities. The Company is entitled to treat the record holder of Registrable
Securities as beneficial owner of Registrable Securities unless otherwise
notified by the Holder thereof.

2

--------------------------------------------------------------------------------


        3.    Resale Registration; Timing of Filing, Effectiveness and Period of
Usability. Subject to the provisions of Section 4 hereof, the Company shall use
its best efforts to file not later than 60 days after the date hereof
(“Anticipated Filing Date”), and use its best efforts to cause to be declared
effective not later than 180 days after the date hereof (“Anticipated Effective
Date”), a Registration Statement on any appropriate form under the Securities
Act for all the Registrable Securities such as to permit the public resale of
the Registrable Securities.

        In the event the Company fails to either file the Registration Statement
by the Anticipated Filing Date or cause the Registration Statement to be
declared effective by the Anticipated Effective Date or maintain the
effectiveness of the Registration Statement for the entire Effectiveness Period
(described below), then the Company shall pay to each Holder, as liquidated
damages and not as a penalty, on the Anticipated Filing Date or Anticipated
Effective Date or the date within the Effectiveness Period that the Registration
Statement ceases to be effective, as applicable, and each monthly anniversary
thereof until the Registration Statement is filed or declared effective, an
amount equal to 2.0% of the aggregate purchase price paid by such Holder for the
Units, such amount to be payable, at the election of the Company, either in cash
or in Common Stock of the Company valued at the average closing bid price
thereof on the OTC Bulletin Board for the ten trading days immediately preceding
the date as to which the subject liquidated damages are calculated. Provided,
however, if as of the Anticipated Effective Date the Registration Statement has
not yet been declared effective, the Anticipated Effective Date shall be
extended for the following periods: (a) such periods as the SEC has under
consideration responses of the Company to its comments relative to the
Registration Statement, and (b) such periods, not to exceed 20 days each,
following the SEC’s responses to the filing by the Company of pre-effective
amendments to the Registration Statement. Provided, further, liquidated damages
payable by the Company hereunder may in no event exceed 10.0% of the purchase
price paid by Holders for the Units.

        The Company agrees to use its best efforts to keep the Registration
Statement continuously effective and usable for resale of Registrable Securities
until the date which is three (3) years (the “Effectiveness Period”) after the
date upon which the Commission declares the Registration Statement effective or
such shorter period which shall terminate when all the Registrable Securities
covered by such Registration Statement have been sold pursuant to such
Registration Statement or when all Registrable Securities otherwise have been
sold pursuant to Rule 144 or are freely tradeable in essentially the same manner
as contemplated in Section 4 below. The Effectiveness Period shall be extended,
day for day, by the length of any “black out” periods declared pursuant to
section 4(l) hereof.

        If, at any time or from time to time on or after the expiration of the
Effectiveness Period, the Company determines to register Common Stock for its
own account for a public offering or for the account of any of its stockholders
to publicly sell their shares of Common Stock, other than a registration on Form
S-1 or S-8 relating solely to employee stock option or purchase plans, the
Company will promptly notify each Holder of such registration and, if such
Holder notifies the Company of his/her/its desire to be included in such
registration within five (5) business days of the Company’s notice, the Company
will include the shares of Common Stock of such Holder and/or the shares
issuable upon the exercise of the Warrants, as applicable, in such registration.
The Company at its expense will keep such registration effective for a period of
180 days or until

3

--------------------------------------------------------------------------------


all of the Holders named in the registration statement have completed the
distribution described in such registration statement, whichever first occurs,
and will furnish such number of prospectuses and other documents incident
thereto as such Holders from time to time may reasonably request.

        4.    Registration Procedures. In connection with the Company’s
obligation to file a Registration Statement as provided in Section 3 hereof, the
Company will as expeditiously as possible:

        (a)    before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, furnish to the Holders covered by such
Registration Statement a copy of all such documents proposed to be filed, which
documents will be subject to the review of such Holders, and the Company will
not file any Registration Statement or amendment thereto or any Prospectus or
any supplement thereto to which the Holders of a majority of the Registrable
Securities covered by such Registration Statement shall reasonably object
(provided that the Company may assume, for the purposes of the foregoing that
any Holder has no objection if the Company has not received notice from such
Holder within five business days after delivery of such documents to such
Holder);


        (b)    prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be required by the rules, regulations or instructions
applicable to the registration form utilized by the Company or by the Securities
Act or rules and regulations thereunder or otherwise necessary to keep the
Registration Statement effective for the applicable period and cause the
Prospectus as so supplemented to be filed pursuant to Rule 424 under the
Securities Act; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the sellers thereof set forth in such Registration Statement
or supplement to the Prospectus;


        (c)    notify each Purchaser and the Holders promptly, and confirm such
advice in writing,


        (1)    when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,


        (2)    of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, and


        (3)    of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;


4

--------------------------------------------------------------------------------


        (d)    make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of the Registration Statement at the earliest
possible moment;


        (e)    furnish, without charge, to each Purchaser and, upon request,
each Holder, at least one conformed copy of the Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);


        (f)    deliver to each Purchaser and each Holder without charge, as many
copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons may reasonably request; the
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each Purchaser and each Holder in connection with the offering and
sale of the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto;


        (g)    use its reasonable efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
governmental agencies or authorities as may be necessary to enable the Holders
thereof to consummate the disposition of such Registrable Securities in such
jurisdictions as the Holders may reasonably specify in response to inquiries to
be made by the Company, provided that the Company will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;


        (h)    if any event shall occur as a result of which it is necessary, in
the opinion of counsel for the Company, to amend or supplement the Prospectus in
order to make the Prospectus not misleading in the light of the circumstances
existing at the time it is delivered by a Holder, prepare a supplement or
post-effective amendment to the Registration Statement or the related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the Holders, the Prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading;


        (i)    obtain a CUSIP number for all Registrable Securities (unless
already obtained), not later than the Effective Date;


        (j)    make available for inspection during normal business hours by a
representative of the Holders of a majority of the Registrable Securities and
any attorney or accountant retained by such representative, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by such Holders or any such attorney or accountant in
connection with the Registration Statement; provided that all such records,
information or documents shall be kept confidential by such Persons unless
disclosure of such records, information or documents is required by

5

--------------------------------------------------------------------------------


court or administrative order or is generally available to the public other than
as a result of disclosure in violation of this Section 4(j);


        (k)    if at any time an event of the kind described in Section 4(h)
shall occur, notify each Purchaser and the Holders that the use of the
Prospectus must be discontinued (the Company will not declare any such
“black-out” periods in excess of twenty business days during any twelve month
period, unless otherwise required); and


        (l)    on or prior to the date the Registration Statement is declared
effective by the SEC, cause all of the Underlying Common Stock to be listed for
trading on the Boston Stock Exchange (or on any other national securities
exchange) and the OTC Bulletin Board.


        Each Holder as to which any registration is being effected agrees, as a
condition to the registration obligations with respect to such Holder provided
herein, to furnish to the Company such information regarding the distribution of
such Registrable Securities as the Company may from time to time reasonably
request in writing.

        Each Holder agrees by acquisition of such Registrable Securities that,
upon receipt of any notice from the Company described in Section 4(k), such
Holder will forthwith discontinue disposition of Registrable Securities until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 4(f) hereof, or until it is advised in writing by the
Company (which notice the Company shall give as promptly as possible), that the
use of the Prospectus may be resumed, and has received copies of any additional
or supplemental filings which are incorporated by reference in the Prospectus,
and, if so directed by the Company, such Holder will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice.

        (m)    upon request, deliver promptly to counsel of each Holder
participating in the offering copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement and permit
each such Holder to do such investigation at such Holder’s sole cost and
expense, upon reasonable advance notice, with respect to information contained
in or omitted from the registration statement as it deems reasonably necessary.
Each Holder agrees that it will use its best efforts not to interfere
unreasonably with the Company’s business when conducting any such investigation
and each Holder shall keep any such information received pursuant to this
Section 4(m) confidential.


        5.    Registration Expenses. All of the following expenses
(“Registration Expenses”) incident to the Company’s performance of or compliance
with this Agreement will be borne by the Company, regardless of whether the
Registration Statement becomes effective:

        (a)    all registration, filing and listing fees;


6

--------------------------------------------------------------------------------


        (b)    fees and expenses of counsel acceptable to the Holders of a
majority of the Registrable Securities for compliance with securities or blue
sky laws;


        (c)    the Company’s printing, messenger, telephone and delivery
expenses;


        (d)    fees and disbursements of counsel for the Company;


        (e)    fees and disbursements of all independent certified public
accountants of the Company (including the expenses of any special audit
necessary to satisfy the requirements of the Securities Act); and


        (f)    fees and expenses associated with any filings required to be made
in connection with the Registration Statement.


        The Company will, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on the Boston Stock Exchange and the OTC Bulletin Board.

        6.    Indemnification and Contribution.

        (a)    Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Holder, its officers, directors, employees and agents and
each Person who controls such Holder within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act (each such person being
sometimes hereinafter referred to as an “Indemnified Holder”) from and against
all losses, claims, damages, liabilities and expenses (including reasonable
costs of investigation and legal expenses) arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or based upon any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such losses, claims, damages, liabilities or expenses arise out of or are
based upon any untrue statement or alleged untrue statement or omission or
alleged omission thereof based upon information furnished in writing to the
Company by such Holder or its agent expressly for use therein; provided further,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission in
the Prospectus, if such untrue statement or alleged untrue statement, omission
or alleged omission was completely corrected in an amendment or supplement to
the Prospectus and if, having previously been furnished by or on behalf of the
Company with copies of the Prospectus as so amended or supplemented, such Holder
thereafter fails to deliver such Prospectus as so amended or supplemented, prior
to or concurrently with the sale of a Registrable Security to the person
asserting such loss, claim, damage, liability or expense who purchased such
Registrable Security

7

--------------------------------------------------------------------------------


which is the subject thereof from such Holder. This indemnity will be in
addition to any liability which the Company may otherwise have.

        If any action or proceeding (including any governmental investigation or
inquiry) shall be brought or asserted against any Indemnified Holder in respect
of which indemnity may be sought from the Company, such Indemnified Holder shall
promptly notify the Company in writing (but the omission to so notify the
Company shall not relieve it of any liability that it may have against any
Indemnified Holder otherwise than under this subsection), and the Company shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Holder and the payment of all expenses.
Indemnified Holders shall have the right, collectively, to employ their own
counsel in any such action and to participate in the defense thereof, but the
fees and expenses of such counsel shall be the expense of the Indemnified
Holders unless (a) the Company has agreed to pay such fees and expenses or (b)
the Company shall have failed to assume the defense of such action or proceeding
and have failed to employ counsel reasonably satisfactory to the Indemnified
Holders in any such action or proceeding or (c) the named parties to any such
action or proceeding (including any impleaded parties) include the Indemnified
Holders and the Company, and the Indemnified Holders shall have been advised by
counsel that there may be one or more legal defenses available to the
Indemnified Holders which are different from or additional to those available to
the Company (in which case, if the Indemnified Holders notify the Company in
writing that they elect to employ their own counsel at the expense of the
Company, the Company shall not have the right to assume the defense of such
action or proceeding on behalf of the Indemnified Holders, it being understood,
however, that the Company shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for the Indemnified Holders which firm shall be designated in writing by
the Indemnified Holders representing at least a majority of the aggregate
principal amount of the outstanding Registrable Securities). Any such fees and
expenses payable by the Company shall be paid to the Indemnified Holders
entitled thereto as incurred by the Indemnified Holders. The Company shall not
be liable for any settlement of any such action or proceeding effected without
its written consent, but if settled with its written consent, or if there be a
final judgment for the plaintiff in any such action or proceeding, the Company
agrees to indemnify and hold harmless the Indemnified Holders from and against
any loss or liability by reason of such settlement or judgment.

        (b)    Indemnification by Holder. Each Holder agrees to indemnify and
hold harmless the Company, its respective directors and officers and each
Person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the foregoing indemnity from the Company to such Holder, but only with respect
to information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement or Prospectus, or any amendment
or supplement thereto, or any preliminary prospectus. In case any action or
proceeding shall be brought against the Company or its respective directors or
officers or any such controlling person, in respect of which indemnity may be
sought against a Holder, such Holder shall have the rights and duties given the
Company, and the Company or its respective directors or officers or such
controlling person

8

--------------------------------------------------------------------------------


shall have the rights and duties given to each holder by the preceding
paragraph. In no event shall the liability of any Holder hereunder be greater in
amount than the dollar amount of the proceeds received by such Holder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

        (c)    Contribution. If the indemnification provided for in this Section
6 is unavailable to an indemnified party under Section 6(a) or Section 6(b)
hereof (other than by reason of exceptions provided in those Sections) in
respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company from the sale of the Units to each Purchaser
pursuant to the Purchase Agreement on the one hand and each Holder from the
offering of the Registrable Securities by such Holder, on the other hand, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and each Holder on the other in connection with the
statements or omissions that resulted in such losses, claims, damages, or
liabilities, as well as the other relevant equitable considerations. The
relative benefits received by the Company on the one hand and each Holder on the
other shall be deemed to be in the same proportion as the aggregate amount paid
by each Purchaser to the Company pursuant to the Purchase Agreement for the
Registrable Securities purchased by such Holder that were sold pursuant to the
Registration Statement bears to the difference (the “Difference”) between the
amount such Holder paid for the Registrable Securities that were sold pursuant
to the Registration Statement and the amount received by such Holder from such
sale. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the particular Holder and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Holders agree that it
would not be just and equitable if contributions pursuant to this Section 6(c)
were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable consideration referred to
in the first sentence of this Section 6(c). The amount paid by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this Section 6(c) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigation or defending against any action or claim that is the subject of
this Section 6(c). Notwithstanding the provisions of this Section 6(c), each
Holder shall not be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act),
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

        7.    Rule 144 and Rule 144A. For so long as the Company is subject to
the reporting requirements of Section 13 or 15 of the

9

--------------------------------------------------------------------------------


Exchange Act, the Company covenants that it will file the reports required to be
filed by it under the Securities Act and Section 13(a) or 15(d) of the Exchange
Act and the rules and regulations adopted by the SEC thereunder. If the Company
is not subject to the reporting requirements of Section 13 or 15 of the Exchange
Act, the Company also covenants that it will provide the information required
pursuant to Rule 144A(d)(4) under the Securities Act upon the request of any
Holder which continue to be “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act and it will take such further action as any
holder of such Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell its Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, so long as such provision does not
require the public filing of information relating to the Company which the
Company is not otherwise required to file, (b) Rule 144A under the Securities
Act, as such Rule may be amended from time to time, or (c) any similar rule or
regulation hereafter adopted by the SEC that does not require the public filing
of information relating to the Company. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.

        8.    Miscellaneous.

        (a)    No Inconsistent Agreements. The Company will not on or after the
date of this Agreement enter into any agreement with respect to their securities
which is inconsistent with the rights granted to the Holders in this Agreement
or otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any such
agreements.

        (b)    Adjustments Affecting Registrable Securities. The Company will
not take any action, or permit any change to occur, with respect to the
Registrable Securities which would adversely affect the ability of the Holders
to include such Registrable Securities in a registration undertaken pursuant to
this Agreement.

        (c)    Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has obtained the written consent of Holders
of a majority of the Registrable Securities.

        (d)    Notices. All notices, requests, consents and other communications
hereunder shall be by telecopier, with a copy being mailed by a nationally
recognized overnight express courier, and shall be deemed given when receipt is
acknowledged by transmit confirmation report, and shall be delivered as
addressed as follows:

        (1)    if to a Purchaser, at the most current address given by the
Purchaser to the Company in accordance with the provisions of this Section 8(d)
which address initially is as set forth at the head of this Agreement;


        (2)    if to a Holder, at its address of record as indicated on the
books of the transfer agent and registrar for the Registrable Securities; and


10

--------------------------------------------------------------------------------


        (3)    if to the Company, initially at its address set forth at the head
of this Agreement and thereafter at such other addresses notice of which is
given in accordance with the provisions of this Section 8(d).


        (e)    Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders.

        (f)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

        (g)    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

        (h)    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania (without
reference to its rules as to conflicts of law) and the federal law of the United
States of America.

        (i)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

        (j)    Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the securities sold pursuant to the Purchase Agreement. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

        (k)    Calculation of Majority. For purposes of determining whether the
Holders of a majority of the Registrable Securities have taken action pursuant
thereto, any Warrants then outstanding shall be deemed to have been converted
into Underlying Common Stock which shares shall be treated as outstanding for
purposes hereof.

        9.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by one party hereto and delivered
to the other party. Facsimile signatures are considered to be originals and
shall have the same effect.

        10.    Remedies. The Company acknowledges that there is no adequate
remedy at law for failure by it to comply with the provisions of this Agreement
and that such failure would not be

11

--------------------------------------------------------------------------------


adequately compensable in damages, and therefore agrees that its obligations and
agreements contained in this Agreement may be specifically enforced. In
addition, the Company shall also reimburse the Holders for any and all
reasonable legal fees, expenses and disbursements incurred by them in enforcing
their rights pursuant to this Agreement, regardless of whether any litigation
was commenced; provided, however, that the Company shall not be liable for the
fees and expenses of more than one law firm, which firm shall be designated by
Taglich Brothers, Inc.

12

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Purchaser and Company have caused this Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

  COMPANY:
    DERMA SCIENCES, INC.
 
    By:       Edward J. Quilty
President and Chief Executive Officer    
    PURCHASER (Business):
 
    By:       [Name]
[Title]      
      PURCHASER (Individuals):      
             
            (Additional Signature if Joint Ownership)


13